EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ira Matsil on 2/10/2022.

The application has been amended as follows: 
Claim 9 is amended to depend from claim 8. 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses a learning method for detection of anomalies implemented on a microcontroller comprising at least one memory, the microcontroller being configured to receive data sets coming from at least one sensor, the memory being configured to store a maximum number of categories, a category comprising at least a signature and an occurrence, the method comprising: as long as a rate of progress is less than a progress threshold, for each data set of a set of data sets: storing the data set in the memory;  calculating a signature of the data set;  if there exists at least one category stored in the memory: 1. calculating a similarity measurement between the signature of the data set and the signature of each category and selection of the maximum similarity measurement: a. if the maximum similarity measurement meets a condition of updating, updating the corresponding category 
Prior art fails to disclose: calculating a similarity measurement between the signature of the data set and the signature of each category and selection of the maximum similarity measurement: a. if the maximum similarity measurement meets a condition of updating, updating the corresponding category from the data set; b. if not: i. if the number of categories stored in the memory is less than the maximum number of categories, creating a category from the data set in the memory; ii. if not, selection of the category having a minimum occurrence; 1. if the minimum occurrence meets a condition of occurrence, deleting the corresponding category and creating a category from the data set in the memory; 2. if not, selecting the two categories of which the signatures have a maximum similarity measurement, creating a single category by merging the two selected categories and creating a category from the data set in the memory; o if no category exists, creating a category from the data set in the memory; o deleting the data set from the memory and updating the rate of progress. These limitations in combination with the claim as a whole are patentably distinct over the prior art of record.
Independent claim 5 discloses a method for detecting anomalies implemented on a microcontroller comprising at least one memory, the microcontroller being configured to receive data sets coming from at least one sensor, the memory being configured to store a maximum number of categories, a category comprising at least a signature and an occurrence, the method comprising the 
Prior art fails to disclose: selecting the category of maximum occurrence and calculating the similarity measurement between the signature of the data set and the signature of the selected category: 1. if the similarity measurement meets a condition of normality, deleting the data set from the memory; 2. if not, if categories remain for which no similarity measurement has been calculated with the signature of the data set and if the similarity measurements calculated previously do not meet the condition of normality: a. selecting the category having an occurrence equal to or immediately lower than the occurrence of the category of which the signature has been used to calculate the preceding similarity measurement and calculating the similarity measurement between the signature of the data set and the signature of the selected category; b. if the similarity measurement meets the condition of normality, deleting the data set from the memory; 3. if none of the similarity measurements calculated previously meets the condition of normality, detec-ting an anomaly and deleting the data set from the 
Prior art Harsha (US 2018/0181611) discloses a method and apparatus for detecting anomalies in electronic data. The apparatus includes a signature generator to generate a signature of context information for electronic transactions and to query a memorybase of previously received electronic transactions to identify a first entity associated with a subset of historical transactions that are associated with the signature, a neighborhood generator to query the memorybase to generate a neighborhood for the first entity, a target category identifier to determine a target category value for entities included in the neighborhood, and an anomaly detector to determine a score for the first entity based on the target category value and to present an alert indicating that the first entity is anomalous based on the score (Abstract).
Prior art Kahana (US 2011/0276836) discloses a system for analyzing performance of an application. The system comprises an analysis module configured to collect performance metric data from the application, the analysis module further configured to identify an anomaly in one or more of time segments of the collected performance metric data; a segmentation engine configured to segment the collected performance metric data into time segments; and a correlation engine configured to determine a cause of the identified anomaly (¶0011). Signatures are created from collected metric data. For example, raw values of measured metrics may be combined to form a signature. A signature may be provided for each time interval. The signature and a corresponding annotation associated with an identified problem are stored in a database. Subsequent signatures may be compared to stored signatures using a clustering algorithm. Potential problems may be determined from the annotations of the similar signatures (¶0022).
Prior art Yen (US 2010/0058469) discloses techniques for distributing information about possible anomalies in a network. A sensor in a network may detect packets with payloads that match an anomaly 
Prior art Chen (US 8,185,781) disclose diagnosing a detected failure in a computer system. The method comprises comparing a failure signature of the detected failure to an archived failure signature contained in a database to determine if the archived failure signature matches the failure signature of the detected failure. If the archived failure signature matches the failure signature of the detected failure, an archived solution is applied to the computer system that resolves the detected failure, the archived solution corresponding to a solution used to resolve a previously detected computer system failure corresponding to the archived failure signature in the database that matches the detected failure (column 1, lines 48-59).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/Primary Examiner, Art Unit 2113